Citation Nr: 9901389	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-24 125A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a left knee 
disorder.
 
2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for a gastrointestinal 
disorder. 

6.  Entitlement to service connection for a disorder 
manifested by dizzy spells. 

7.  Entitlement to service connection for a disorder 
manifested by hot flashes.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1993.  His DD 214 indicates that he served in the Southwest 
Asia Theater of operations during the Persian Gulf War.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  The substantive appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days from the date the statement of the case is 
mailed, or within the remainder of the one year period from 
the date of mailing of the notice of determination, whichever 
occurs later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  In this case, on August 22, 1995, the RO issued a 
statement of the case on the issue of entitlement to a 
compensable rating for a left knee disorder.  On August 28, 
1995, the veterans representative presented written argument 
on that issue in a VA Form 1-646.  This issue was not 
certified for appeal.  

The issue of entitlement to a compensable rating for a left 
knee disorder and the issues of entitlement to service 
connection for a right knee disorder, a left shoulder 
disorder, a gastrointestinal disorder, a disorder manifested 
by dizzy spells, and a disorder manifested by hot flashes 
will be addressed in the remand portion of the decision.

FINDINGS OF FACT

1.  The veteran experienced back symptomatology on multiple 
occasions during service.

2.   The veteran has a back disorder that is manifested by 
chronic pain and is related to the treatment of low back pain 
in service.


CONCLUSION OF LAW

A back disorder, which is manifested by chronic pain, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board of Veterans' Appeals (Board) finds that 
his claim is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  King v. Brown, 
5 Vet. App. 19 (1993).  The Board also finds that all 
relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.

Service medical records reveal that in March 1989, which was 
prior to his service in the Persian Gulf War, the veteran had 
complaints of low back pain.  The assessment was back and 
side aches that were probably musculoskeletal in nature.  In 
October 1991, the veteran again had complaints of low back 
pain.  The assessment was back pain that was probably 
mechanical in nature.  In February 1992, x-rays of the 
lumbosacral spine were within normal limits and the 
assessment was low back pain.  In March 1992, it was noted 
that it was doubtful that the veteran had musculoskeletal 
pain.  In October 1992, the assessment was questionable 
mechanical low back pain.

On March 1994 VA general medical examination, the veteran 
reported that he had had low back pain since 1991.  The 
posture was upright, and the spine was well aligned.  The 
gait was normal.  The range of motion was the following: 
forward flexion to 70 degrees, with pain; extension backwards 
to 40 degrees; lateral flexion to 40 degrees, bilaterally; 
and rotation to 50 degrees, bilaterally.  Sensation was 
intact in the lower extremities.  Straight leg raising to 60 
degrees was negative, bilaterally.  The Goldthwaits test was 
negative, bilaterally.  There was tenderness to palpation 
over the lumbar spine.  X-rays revealed a mild scoliotic 
tilting with convexity to the right and a possible 
lumbarization of S1.  The diagnosis was an injury of the low 
back.  

In January 1997, the diagnosis was chronic back pain.

At a September 1998 hearing held at the RO before a traveling 
member of the Board, the veteran testified that he had had 
constant back pain since he returned from service during the 
Persian Gulf War.  Hearing Transcript (T.) 6.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as muscle pain and joint pain.  
The requirements for granting service connection for this 
type of undiagnosed illness include the following: (1) the 
illness must become manifested during either active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code in 
Part 4 of 38 C.F.R., not later than December 31, 2001; (2) 
the medical evidence cannot be attributed to any known 
clinical diagnosis; (3) there must be objective evidence that 
is perceptible to an examining physician and other, non-
medical indicators that are capable of independent 
verification; (4) a minimum of a six month period of 
chronicity; and (5) no affirmative evidence which relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the veteran has a low back disorder.  On March 
1994 VA examination, there was tenderness to palpation over 
the lumbar spine and limitation of flexion forward.  The 
diagnosis was an injury of the low back.  Also, in January 
1997, chronic back pain was diagnosed.  Thus, there is a 
diagnosis of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Since there is a diagnosed 
disorder, 38 C.F.R. § 3.317 does not apply even though the 
veteran alleged that his low back pain began after his 
service in the Persian Gulf War.  Also, the veteran had 
complaints of low back pain prior to his service in the 
Persian Gulf War.  

The veteran was treated for low back pain in service, and, 
therefore, the issue is whether his current disorder is 
related to active service.  The preponderance of the evidence 
is not against a finding that the veterans current low back 
disorder is related to active service.  In 1989, 1991, and 
1992, the veteran was treated for low back pain.  Then, less 
than 3 months after active service, on March 1994 VA 
examination, a low back disorder was diagnosed.  The evidence 
is at least in equipoise as to whether the veterans current 
low back disorder is related to the treatment of low back 
pain in service.  Applying the benefit of the doubt in the 
veterans favor, the Board concludes that service connection 
for a back disorder, which is manifested by chronic pain, is 
warranted.


ORDER

Service connection for a back disorder manifested by chronic 
pain is granted.




REMAND

Service medical records reveal that the veteran was treated 
in service for injuries of the left shoulder and right knee 
and that he had a fracture of the right shoulder.  On March 
1994 VA examination, the veteran reported that he had broken 
his left shoulder and that the cartilage in the right knee 
had deteriorated.  The diagnoses were injuries to both 
shoulders, injuries to both knees, and damage to the right 
knee cartilage.  X-rays of the knees revealed that there may 
have been some mild degenerative spurring of the tibial 
spines, bilaterally, but the examiner did not provide any 
additional comment.  

Service medical records reveal that the veteran repeatedly 
complained about abdominal pain in the early 1990s.  A March 
1994 upper gastrointestinal series revealed gastric 
diverticula of lesser curvature.  In the May 1994 rating 
decision, the RO determined that the gastric diverticula were 
congenital or developmental in nature.  The RO is not free to 
base its decision upon its own medical judgment.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  In April 1996, it was 
noted that the diagnosis was acute recurrent abdominal pain 
that may possibly be irritable bowel syndrome.  Therefore, 
the veteran may have a diagnosed disability, instead of an 
undiagnosed illness.  See 38 C.F.R. § 3.317.

The veteran has complained about dizzy spells and hot 
flashes.  On March 1994 VA examination, it was not determined 
whether there were clinical, objective indications of those 
symptoms.  See 38 C.F.R. § 3.317.

In light of the above, it is the opinion of the Board that 
contemporaneous and thorough VA examinations would assist the 
Board in clarifying the nature of the veterans disabilities 
and would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

As previously noted, an appeal to the Board consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A notice of 
disagreement with a determination of the RO must be submitted 
within 1 year from the date that the RO mails the notice of 
that determination; otherwise, that determination becomes 
final.  38 C.F.R. § 20.302.  On June 21, 1994, the RO mailed 
the notice of the determination that a noncompensable rating 
was assigned for the left knee disorder in a May 1994 rating 
decision.  On July 31, 1995, the RO received a VA Form 9 from 
the veteran, which was construed as a notice of disagreement 
with the assignment of the noncompensable rating for the left 
knee disorder in the May 1994 rating decision.  The RO 
subsequently issued a statement of the case.

Under 38 C.F.R. § 19.34, whether a notice of disagreement has 
been timely filed is an appealable issue.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the service 
department to make a further search for 
any additional medical records which may 
be on file.


2.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who afforded him treatment since March 
1994 for his right knee, left shoulder, 
and gastrointestinal disorders and for 
disorders manifested by dizzy spells and 
hot flashes.  After obtaining the 
necessary permission from the veteran, 
the RO should obtain copies of all 
treatment records and associate them with 
the claims folder.

3.  The RO should then schedule the 
veteran for an examination by an 
appropriate medical specialist in order 
to determine the nature and etiology of 
any left shoulder or right knee disorder 
found.  It is essential that the claims 
folder and a copy of this remand be given 
to the examiner for review in conjunction 
with the examination.  All necessary and 
medically appropriate tests should be 
conducted and reviewed prior to the 
rendering of any opinions.  The examiner 
should comment on whether the veteran has 
degenerative joint disease in the right 
knee.  The examiner should render an 
opinion on whether any right knee 
disorder found is related to active 
service, including the right knee 
treatment in service.  The examiner 
should also state whether the veteran has 
a left shoulder disorder and, if so, 
whether it is related to active service, 
including the left shoulder treatment in 
active service.  The rationale for any 
opinion should be stated in full.

4.  The RO should then schedule the 
veteran for an examination by an 
appropriate medical specialist in order 
to determine the exact nature and 
etiology of his gastrointestinal 
symptomatology.  It is essential that the 
claims folder and a copy of this remand 
be given to the examiner for review in 
conjunction with the examination.  All 
pertinent findings should be reported in 
detail.  The examiner should render an 
opinion on whether the gastric 
diverticula were congenital or 
developmental defects or an acquired 
disorder.  The examiner should comment on 
whether any current diagnosed 
gastrointestinal disorder found is 
related to active service, including the 
treatment of abdominal pain.  If there 
are any symptoms, physical findings, or 
laboratory test results that cannot be 
attributed to a known clinical diagnosis, 
the examiner should comment on whether 
the veteran has a chronic disability or 
disabilities that are related in some way 
to his service in the Persian Gulf War.  
The rationale for any opinion should be 
stated in full.

5.  The RO should then schedule the 
veteran for an examination by an 
appropriate medical specialist in order 
to determine the exact nature and 
etiology of his symptomatology of dizzy 
spells and hot flashes.  It is essential 
that the claims folder and a copy of this 
remand be given to the examiner for 
review in conjunction with the 
examination.  All pertinent findings 
should be reported in detail.  The 
examiner should comment on whether any 
diagnosed disorder found that is 
manifested by dizzy spells or hot flashes 
is related to active service.  If there 
are any symptoms, physical findings, or 
laboratory test results that cannot be 
attributed to a known clinical diagnosis, 
the examiner should comment on whether 
the veteran has a chronic disability or 
disabilities that are related in some way 
to his service in the Persian Gulf War.  
The rationale for any opinion should be 
stated in full.

6.  The RO should review the examination 
reports and requested opinions to ensure 
complete compliance with the directives 
of this remand.  Corrective procedures 
should be implemented, if necessary.

7.  After providing the veteran and his 
representative a reasonable opportunity 
to comment, the RO should make a specific 
finding for the record as to whether a 
notice of disagreement has been timely 
filed on the issue of entitlement to a 
compensable rating for a left knee 
disorder.  The reasons for that 
determination should also be stated.

8.  If it is determined that a notice of 
disagreement was not timely filed on the 
above mentioned issue, the veteran and 
his representative should then be 
notified of his right to appeal that 
determination.  If the veteran does file 
a notice of disagreement on that 
determination, then he should be given an 
appropriate statement of the case and 
told of the requirement to file a 
substantive appeal in response.

9.  After completion of the above 
requested development to the extent 
possible, the RO should again review the 
claims, with consideration of 38 C.F.R. 
§ 3.317.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
